UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement. o Confidential, for use of the Commission Only (as Permitted by Rule 14a-6(e)(2)). o Definitive Proxy Statement. o Definitive Additional Materials. o Soliciting Material Pursuant to § 240.14a-12. ANSWERS CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. þ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: ●
